Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal by George H. Kowe from a decision of the Commissioner of Patents denying an application for a patent for a method of producing a succession of striking impulses, having eleven claims; the following three of which sufficiently disclose the subject-matter of the invention:
I. The method of producing a succession of striking impulses which consists in providing an impact element and a driving element therefor, imparting movement to the latter element, and causing magnetic attraction to exist between said elements which yieldingly or impositively connects the impact element to the driving element.
6. The method of producing a succession of striking impulses which consists in providing an impact element and a driving element therefor, imparting movement to the latter element, causing magnetic attraction to exist between said elements which yieldingly or impositively connects the impact element to the driving element, and varying. the strength of said magnetic attraction so as to vary the force of the blows delivered.
II. The method of producing a succession of striking impulses which consists in providing an impact element and a *425driving element therefor, causing the latter element to be reciprocated, causing a magnetic attraction to exist between said elements which yieldingly or impositively connects the impact element to the driving element, arresting the movement of said elements while the other continues to move, and maintaining said magnetic attraction between said elements after the movement of said arrested elements has ceased.
Assuming that these are proper method claims, they were denied because they are merely a statement in different words of the invention covered by a prior patent issued to applicant July 28, 1908. In his decision the Commissioner said: “The claims in the patent are in the form of apparatus claims while all of the appealed claims purport to cover a process. Applicant seems to take the position that this is sufficient to show that the appealed claims cover an invention different from that covered in his earlier patent, and cites several cases in which the courts have recognized process and apparatus as distinct inventions. There can be no doubt that a process and an apparatus for carrying it out may be, and very frequently are, separate inventions, and they may be more or less closely related depending upon circumstances. But it is also true that in many instances where a single invention of a broad nature has been made, there is an attempt to cover the invention by both process and apparatus claims.”
We concur in this statement. An invention is not made different by the mere fact that one is disclosed in a claim for an apparatus and the other one in form of a method or process. Where the one invention is disclosed, but one patent can issue. Re Creveling, 25 App. D. C. 530—535.
Agreeing, as we do, in the conclusions of the Office tribunals that there is but one invention disclosed in the patent and the application, we regard it as unnecessary to discuss the question further. The decision is affirmed; and this decision will be certified to the Commissioner of Patents. Affirmed.
Mr. Justice Van Orsdel did not sit with the court in the hearing and determination of this appeal. '